DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 1744248) [ US 20019/0006590 is being relied upon as a direct translation for KR 1744248].

Regarding Claims 19-24, 27-31, Park teaches an organic light emitting device (per claims 27-29) comprising a first electrode; a hole transport layer; a first light emitting layer; a second light emitting layer; an electron transport layer; and a second electrode, wherein the first light emitting layer comprises a 1-1 host and a 1-2 host,  the second light emitting layer comprises a 2-1 host and a 2-2 host, the hole transport layer comprises the same material as the 1-1 host, and the 1-2 host and the 2-1 host are the same materials (paragraphs 10-13). The organic light emitting device, further including a third light emitting layer between the second light emitting layer and the electron transport layer, wherein the third light emitting layer comprises a 3-1 host and a 3-2 host, and the 1-2 host (page 8), the 2-1 host and the 3-1(page 17) host are the same materials. The 2-1 host and 3-1 host are shown below: 


    PNG
    media_image1.png
    434
    390
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    276
    394
    media_image2.png
    Greyscale

3-1 reads on applicants’ Formula 1, 1a and 1b wherein X = N; Ar1 and Ar2 = phenyl; R = H; Y = OL = direct bond; X1 = CR, R = H.
2-1 reads on applicants’ Formula 2 and 2a wherein X2 = CR1, R1 = H; Ar4 = phenyl; Ar5 = biphenyl.
The office notes that 2-1 and 3-1 being in the third light emitting layer is a composition (per claims 19-23, 30).
The third light emitting layer further contains a phosphorescent dopant (emitter) (paragraph 130) (per claims 24 and 31).

		
Regarding Claim 25, Park teaches the limitations of independent claim 17 wherein 
L is on each occurrence, identically or differently, a single bond or an aromatic or
heteroaromatic ring system having 5 to 30 aromatic ring atoms, which may be
substituted by one or more radicals R3

The limitations of dependent claim 25 are viewed as a recitation of the limitations of independent claim 25:

L is on each occurrence, identically or differently, an aromatic or
heteroaromatic ring system having 5 to 30 aromatic ring atoms, which may be
substituted by one or more radicals R3

However, the missing limitation is nonetheless applicable. Therefore, as the basis for dependent claim 25 is encompassed in rejected independent claim 19, the limitations of claim 25 are thus meet by the treatment of independent claim 19 (per claim 25).

Regarding Claims 26 and 32-35, Park teaches that the light emitting layer can be made by a solution coating method  as well as a vacuum deposition method (paragraph 149). The office views this as a composition of 2-1 and 3-1 in a solvent (per claims 26 and 35).
Park teaches that the light emitting layer (2-1 and 3-1) can be made by a vacuum deposition method and the layers can be formed sequentially (paragraph 149). The office views this as inclusive of depositing 2-1 and 3-1 together or one at a time to form the layer, absent unexpected results (per claims 26 and 32-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786